Case: 13-12505   Date Filed: 12/17/2013   Page: 1 of 5




                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 13-12505
                      Non-Argument Calendar
                    ________________________

               D.C. Docket No. 6:13-cv-00384-JA-KRS



ANGELA V. WOODHULL,

                                           Plaintiff - Appellant,

versus

REBECCA FIERLE,
individually,
NANCY F. ALLEY,
Judge, individually,
JOHN D. GALLUZZO,
Judge, individually,
VICTOR HULSLANDER,
Judge, individually,
ANN MARIE GIORDANO GILDEN,
SHIRLEY MASCARELLA,
JOHN MASCARELLA,
individually, et al.,

                                           Defendants - Appellees.
               Case: 13-12505      Date Filed: 12/17/2013   Page: 2 of 5


                              ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                  (December 17, 2013)

Before PRYOR, MARTIN, and COX, Circuit Judges.

PER CURIAM:

      Plaintiff, Angela Woodhull, appeals the district court’s order dismissing her

action for failure to state a claim. Because Woodhull’s complaint requires review

of state-court judgments, the district court lacked jurisdiction to consider this case

under the Rooker-Feldman doctrine. Accordingly, we vacate the district court’s

order and remand for the district court to dismiss the action for lack of subject

matter jurisdiction.

                            I. Facts and Procedural Posture

      This litigation concerns the guardianship and estate of Louise Falvo,

Woodhull’s mother. According to Woodhull’s complaint, Falvo owned an account

that was held in trust for Woodhull. (R. 1 at ¶39.) Over a period of approximately

six months, Falvo executed a series of documents transferring the beneficiary

designation of her financial accounts back and forth between Woodhull and

Defendants Shirley and John Mascarella. (R. 1 at ¶39, 40, 42, 52, 55, 65). After

these events, Defendant Judge Nancy Allen of the Eighteenth Judicial Circuit


                                            2
              Case: 13-12505    Date Filed: 12/17/2013     Page: 3 of 5


Court in and for Seminole County, Florida froze Falvo’s accounts and appointed

Defendant Rebecca Fierle as Falvo’s Guardian. (R. 1 at ¶68, 69.) After a hearing,

Judge Allen ordered “the destruction of the beneficial interests” on Falvo’s

accounts. (R.1 at ¶82.) Woodhull appealed this order, among others, to Florida’s

Fifth District Court of Appeal. Woodhull v. Guardianship of Louise A. Falvo, 43
So. 3d 708 (Fla. Dist. Ct. App. 2010). After briefing and oral argument, the

District Court of Appeal affirmed. Id.

      In the meantime, Falvo died on July 21, 2008, and probate proceedings

commenced. (R.1 at ¶85, 88.) During the probate process, Defendant Judge

Victor Hulslander of the Circuit Court of the Eighteenth Judicial Circuit in and for

Alachua County, Florida ordered that some of the funds previously designated in

trust for Woodhull be used to pay attorney and guardianship fees. (R. 1 at 93–99.)

Woodhull has appealed this order to Florida’s First District Court of Appeal in

Woodhull v. Mascarella, Case No. 1D13-536. The appeal is still pending.

      Concurrent with the state-court appeal, Woodhull filed this case in federal

court with one federal claim—that the Defendants seized her property in violation

of the Fourth Amendment. (R. 1.) Woodhull also alleged various state-law claims

under supplemental jurisdiction.    (Id.)       Although Woodhull does not explain

precisely how the Defendants violated the Fourth Amendment, she seems to claim

that the Defendants violated Florida law by destroying the beneficiary designations

                                            3
              Case: 13-12505    Date Filed: 12/17/2013   Page: 4 of 5


on Falvo’s accounts—the same argument that was rejected by two Florida Circuit

Courts and one Florida District Court of Appeal. After providing the parties an

opportunity to respond, the federal district court dismissed the Fourth Amendment

claim with prejudice and dismissed the state-law claims without prejudice. (R. 57.)

Woodhull appeals.

                                  II. Discussion

      On appeal, Woodhull contends that the district court erred by dismissing her

Fourth Amendment claim for failure to state a claim. However, before we reach

the merits of Woodhull’s appeal, we must consider the Defendants contention that

the Rooker-Feldman doctrine bars consideration of the Fourth Amendment claim

since it essentially seeks appellate review of the state-court proceedings.

Woodhull replies that she is not seeking review of any state-court judgments.

      “The [Rooker-Feldman] doctrine is a jurisdictional rule that precludes the

lower federal courts from reviewing state-court judgments.” Alvarez v. Attorney

Gen. for Fla., 679 F.3d 1257, 1262 (11th Cir. 2012) (citation omitted). We apply

the doctrine to “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Id. (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct.
1517, 1521–22 (2005).      The doctrine applies to cases that are “inextricably


                                         4
                Case: 13-12505     Date Filed: 12/17/2013   Page: 5 of 5


intertwined with the state-court judgment so that (1) the success of the federal

claim would effectively nullify the state-court judgment, or that (2) the federal

claim would succeed only to the extent that the state court wrongly decided the

issues.” Id. (citation omitted).

      In this case, Woodhull complains of injuries caused by a state-court

judgment that she contends was wrong. These arguments were considered and

rejected by multiple Florida courts before the federal district court proceedings

commenced. Woodhull’s claim would succeed only to the extent that these state-

court decisions are wrong. Accordingly, the district court lacked jurisdiction in

this case under the Rooker-Feldman doctrine.

                                    III. Conclusion

      Review of this case, by the district court, is barred under the Rooker-

Feldman doctrine. Accordingly, the judgment below is vacated and we remand

with instructions that the district court dismiss the action for lack of subject matter

jurisdiction.

      VACATED and REMANDED WITH INSTRUCTION.




                                           5